Order and judgment (one paper), Supreme Court, New York County entered on May 27, 1971, denying appellant’s motion to stay arbitration, unanimously reversed, on the law and on the facts, and the motion granted. Appellant shall recover of respondents $30 costs and disbursements of this appeal. Allstate did not sustain its heavy burden of showing that its efforts were reasonably expected to locate Simon and Reed and bring about their co-operation and that the non-co-operation was a willful and avowed obstruction of its defense. (Thrasher v. United States Liab. Ins. Co., 19 N Y 2d 159.) At best, any attempt by Allstate to locate these persons, as appears in the record, was perfunctory in nature and not reasonably calculated to produce results. Concur—■ Stevens, P. J., Nunez, Murphy, McNally and Capozzoli, JJ.